          Case 3:20-cv-05057-BHS Document 32 Filed 08/21/20 Page 1 of 5




 1

 2

 3                                                           The Honorable Benjamin Settle
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 9                                 AT TACOMA
10    Jo Anna Lang, PR of the estate of Dick           NO. 3:20-cv-05057-BHS
      Lang, Wife and Husband, adoptive
11    parents of C.L., a minor child and R.L., a       STIPULATED MOTION TO
      minor child, Jo Anna Lang, guardian ad           CONTINUE DEADLINES FOR FED.
12    litem, for C.L. and R.L.,                        R. CIV. P. 26(F) CONFERENCE,
                                                       INITIAL DISCLOSURES AND JOINT
13               Plaintiffs,                           STATUS REPORT
14        v.
                                                       NOTED FOR CONSIDERATION:
15    STATE OF WASHINGTON,                             August 18, 2020
      DEPARTMENT OF SOCIAL AND
16    HEALTH SERVICES, (DSHS) CHILD
      PROTECTIVE SERVICES, (CPS),
17    Kaylena Gonzalez, individually and
      MARK AUSTIN GONZALEZ and as a
18    marital community, Pamela Williams,
      individually, and Alan Robert Evans
19    individually and as a marital community,
      Jennifer White and John DOE White
20    individually and as a marital community,
      Laura Caruso, John Doe Caruso,
21    individually and as a marital community;
      Sarah Coshow, and John DOE Coashow,
22    individually and as a marital community,
      Janelle E. Redmond and JOHN DOE
23    Redmond, individually and as a marital
      community, Larraine Martinez, and
24    JOHN DOE Martinez, individually and
      as a marital community, Beth A.
25    Kutzera, and JOHN DOE Kutzera,
      individually and GLENN T. KUTZERA
26    as a marital community, J. Aaron


     CAPTION --                                    1            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
     NO. 3:20-CV-05057-BHS-                                          800 Fifth Avenue, Suite 2000
                                                                       Seattle, WA 98104-3188
                                                                            (206) 464-7352
           Case 3:20-cv-05057-BHS Document 32 Filed 08/21/20 Page 2 of 5




 1     Merino, and JOHN DOE Merino; Jaimee
       Scheffler, individually and JOHN DOE
 2     Scheffler as a marital community, and,
       Office of the Attorney General, State
 3     Agency, Danial Hsieh, AAG, and
       Vancouver Police Department, and
 4     Cowlitz County Sheriff's Department,
       and Eimiko Murlin and Jeff Ian Murlin,
 5     individually and as a marital community
       were foster parents of C.L., and Steve
 6     Vallembois, Jimmy Howard, Foster
       parents for R.L., individually, and
 7     Kimberly Copeland, MD, Legacy
       Salmon Creek Medical Center,
 8
                   Defendants.
 9

10

11                                          STIPULATION

12         The parties stipulate and agree as follows:

13         1.      Plaintiff filed this action on January 21, 2020. (Dkt. No. 1.) Plaintiff filed a first

14   amended complaint (FAC) on March 20, 2020. (Dkt. No. 18.)

15         2.      The Honorable Ronald B. Leighton, United States District Judge, entered an order

16   setting deadlines for the Federal Rule Civil Procedure 26(f) conference (Rule 26(f) conference),

17   initial disclosures and joint status report on January 27, 2020. (Dkt. No. 3.) Pursuant to a

18   motion filed by counsel for plaintiff, Kevin L. Johnson, the Court entered a minute order

19   continuing those deadlines to, as currently set, August 21, 2020, August 28, 2020 and

20   September 4, 2020, respectively. (Dkt. No. 23.) Thereafter, on July 22, 2020, this case was

21   reassigned to the Honorable Benjamin H. Settle, United States District Judge. (Dkt. No. 24.)

22         3.      Plaintiff requested waiver of service of individual defendants affiliated with the

23   State of Washington (State) on July 16, 2020, and the responses to the FAC of those defendants

24   who provide waivers are due on September 14, 2020. (Fed. R. Civ. Pro. 4(d)(3).) Plaintiff also

25   agreed to an extension of time for the State-affiliated defendants who were personally served

26   to respond to the FAC until the same date, September 14, 2020.


      CAPTION --                                         2               ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
      NO. 3:20-CV-05057-BHS-                                                  800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7352
               Case 3:20-cv-05057-BHS Document 32 Filed 08/21/20 Page 3 of 5




 1             4.      Defendant City of Vancouver has filed a motion to dismiss, which is noted for
 2    consideration on August 28, 2020. (Dkt. No. 29.) Defendants Kimberly Copeland, MD and
 3    Legacy Salmon Creek Medical Center have filed a motion to dismiss, which is noted for
 4    consideration on September 4, 2020. (Dkt. No. 30.)
 5             5.      Under the Court’s current order, numerous defendants will not have responded to
 6    the FAC and the two pending motions to dismiss will not yet have been decided before the Rule
 7    26(f) conference deadline set in that order. In light of these circumstances, the parties agree
 8    that continuing the deadlines for the Rule 26(f) conference, initial disclosures and joint status
 9    report will promote efficient case management and economy in the litigation. In addition,
10    continuing these deadlines will accommodate various disruptions and delays caused by the
11    coronavirus pandemic.
12             THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the Court’s
13   approval, that:
14             1. The deadline for the Rule 26(f) conference will be October 14, 2020.
15             2. Initial disclosures will be due October 28, 2020.
16             3. The joint status report will be due on November 6, 2020.
17   DATED this 18th day of August, 2020.
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //


          CAPTION --                                     3              ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
          NO. 3:20-CV-05057-BHS-                                             800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7352
               Case 3:20-cv-05057-BHS Document 32 Filed 08/21/20 Page 4 of 5




 1    ROBERT W. FERGUSON                              s/Kevin L. Johnson
      Attorney General                                Kevin L. Johnson, WSBA No. 24784
 2                                                    Kevin L. Johnson, P.S.
      s/Pamela E. Glazner                             Attorney & Counselor at Law
 3    Pamela E. Glazner, WSBA No. 56495               1405 Harrison Ave NE, Suite 204
      Assistant Attorney General                      Olympia, WA 98502
 4    Attorney General’s Office                       Tel: (360) 753-3066
      800 Fifth Avenue, Suite 2000                    E-mail: Kevinjohnson230@gmail.com
 5    Seattle, Washington 98104
      Tel: (206) 389-2047                             Attorney for Plaintiff
 6    Fax: (206) 587-4229
      E-mail: Pamela.Glazner@atg.wa.gov
 7
      Attorney for Defendants State of Washington,
 8    Department of Social and Health Services,
      Child Protective Services, Kaytena Gonzalez,
 9    Mark Austin Gonzalez, Pamela Williams,
      Jennifer White, Laura Caruso, Sarah Coshow,
10    Jay Redmond, Lorraine Martinez, Beth A.
      Kutzera, J. Aaron Merino, Jaimee Scheffler,
11    Daniel Hsieh, Eimiko Murlin, Jeff Ian Murlin,
      Steve Vallembois, and Jimmy Howard
12
      s/Ketia B. Wick                                 s/Daniel G. Lloyd
13    Ketia B. Wick, WSBA No. 27219                   Daniel G. Lloyd, WSBA No. 34221
      FAVROS LAW                                      Assistant City Attorney
14    701 5th Avenue, Suite 4750                      City Attorney’s Office / Civil Division
      Seattle, WA 98104                               PO Box 1995, Vancouver, WA 98668
15    Tel: (206) 749-0094                             Tel: (360) 487-8520
      Fax: (206) 749-0194                             Fax: (360) 487-8501
16    E-mail: ketia@favros.com                        Email: dan.lloyd@cityofvancouver.us
17    Attorney for Kimberly Copeland, MD and          Attorneys for City of Vancouver
      Legacy Salmon Creek Medical Center
18
      s/Patrick McMahon
19    Patrick McMahon, WSBA No. 18809
      Carlson & McMahon PLLC
20    715 Washington Street
      PO Box 2965
21    Wenatchee, WA 98807-2965
      Tel: (509) 662-6131
22    Fax: (509) 663-0679
      Email: patm@carlson-mcmahon.org
23
      Attorney for Cowlitz County Sheriff’s Office
24

25   //

26   //


          CAPTION --                                   4               ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
          NO. 3:20-CV-05057-BHS-                                            800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104-3188
                                                                                   (206) 464-7352
            Case 3:20-cv-05057-BHS Document 32 Filed 08/21/20 Page 5 of 5




 1                                               ORDER
 2          Based on the foregoing stipulation of the parties, and good cause appearing therefor, IT IS
 3   HEREBY ORDERED:
 4             1. The deadline for the Rule 26(f) conference is October 14, 2020.
 5             2. Initial disclosures are due October 28, 2020.
 6             3. The joint status report is due on November 6, 2020.
 7

 8   DATED this 21st day of August, 2020
 9

10

11

12
                                                           A
                                                           BENJAMIN H. SETTLE
                                                           United States District Judge
13

14
      Presented by:
15    ROBERT W. FERGUSON
      Attorney General
16
      s/Pamela E. Glazner
17    Pamela E. Glazner, WSBA No. 56495
      Assistant Attorney General
18    Office of the Attorney General
      800 Fifth Avenue Suite 2000
19    Seattle, WA 98104
      Pamela.Glazner@atg.wa.gov
20
      Attorneys for Defendants State of Washington,
21    Department of Social and Health Services,
      Child Protective Services, Kaytena Gonzalez,
22    Mark Austin Gonzalez, Pamela Williams,
      Jennifer White, Laura Caruso, Sarah Coshow,
23    Jay Redmond, Lorraine Martinez, Beth A.
      Kutzera, J. Aaron Merino, Jaimee Scheffler,
24    Daniel Hsieh, Eimiko Murlin, Jeff Ian Murlin,
      Steve Vallembois, and Jimmy Howard
25

26


       CAPTION --                                      5                ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       NO. 3:20-CV-05057-BHS-                                                800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7352
